Citation Nr: 0813009	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  02-12 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected shell fragment wound (SFW) of the left hip 
and buttock to include muscle group XVII, currently evaluated 
as 40 percent disabling effective July 24, 2000.

2.  Entitlement to an increased disability rating for scars 
of the left leg caused by a SFW currently evaluated as 10 
percent disabling effective July 24, 2000.

3.  Entitlement to an increased initial disability rating for 
service connected disc narrowing and degenerative changes of 
the lumbar spine secondary to a SFW of the left hip and 
buttock, currently evaluated as 10 percent disabling 
effective July 24, 2000.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1965 and from December 1966 to April 1972.  Service 
in Vietnam and award of the Purple Heart medal is evidenced 
in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

Procedural history

The veteran's July 24, 2000, claim for entitlement to 
increased disability ratings for service connected 
disabilities was denied in a January 2001 rating decision.  
The veteran disagreed and timely appealed. 

In May 2003, the veteran and his representative presented 
testimony and evidence in support of his claim at a hearing 
at the RO before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

In November 2003, the Board denied two claims and remanded 
the remaining claims for further evidentiary and procedural 
development.

In a January 2005 rating decision, the RO granted service 
connection for scars resulting from a SFW in the left leg, 
and initially rated the disability as 10 percent disabling 
from the date of the veteran's claim, July 24, 2000.  The 
January 2005 rating decision also granted service connection 
for disc narrowing and degenerative changes to the lumbar 
spine and initially rated the disability as 10 percent 
disabling from the date of the veteran's claim.  

In June 2005, the Board denied the claim for an increased 
disability rating for SFW residuals to the left hip and 
buttock, and remanded the claims regarding SFW left leg scars 
and low back disabilities.  In February 2006, the Court of 
Appeals for Veterans Claims remanded the Board's June 2005 
decision.

In an August 2006 decision, the Board remanded the claims 
noted under Issues for further evidentiary development.  In a 
January 2007 rating decision, the RO granted an increased 
disability rating of 40 percent for service-connected SFW to 
the left hip and buttock effective July 24, 2000.

Issues not on appeal

As noted above, the veteran's claims for increased disability 
ratings for service-connected bilateral hearing loss and 
perforated ear drum, each evaluated as noncompensable, were 
denied November 2003 Board decision.  There is nothing in the 
record which suggests either of the issues was appealed.  
Thus, the decision is final and those issues will not be 
discussed any further herein.  See 38 C.F.R. § 20.1100 
(2007).

In his October 2006 statement, the veteran contends that he 
is entitled to an earlier effective date of October 25, 1977, 
for his back disability.  Moreover, in a statement received 
in June 2005, the veteran appears to have raised issues of 
entitlement to service connection for bilateral pes planus 
and a left knee condition.  These issues have not been 
adjudicated and are referred to the RO for appropriate 
action.




FINDINGS OF FACT

1.  The veteran's left hip and buttock disability is 
manifested complaints of moderately severe pain and 
stiffness, mildly antalgic gait, no loss of joint function 
muscles, no evidence of bone or tendon involvement and no 
evidence of significant vascular structures, and an inability 
to walk on heels or toes.

2.  The veteran's left leg scars are manifested by a 1 cm by 
0.5 cm oval maclar scar and a 3 cm by .5 cm depressed bound 
down scar, which are painful or tender, without medical 
evidence of an underlying muscle injury to the veteran's left 
leg, and which have no effect on range of motion or leg 
function.

3.  The veteran's low back disability is manifested by pain 
radiating to the lower extremities, described as sciatic 
nerve involvement (L5 component, possibly S1) based on x-ray 
evidence, and by limited range of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of 40 percent for SFW of the left hip and buttock to include 
muscle group XVII have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5317 (2007).

2.  The criteria for an increased disability rating of 10 
percent for SFW of the left hip and buttock to include muscle 
group XVIII have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.73, Diagnostic Code 5318 (2007).

3.  The criteria for an increased disability rating in excess 
of 10 percent for scars of the left leg caused by a SFW have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2007).

4.  The criteria for an increased disability rating in excess 
of 10 percent for disc narrowing and degenerative changes of 
the lumbar spine secondary to a SFW of the left hip and 
buttock have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

5.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran generally contends that his disabilities are 
worse than that accepted by VA.  The Board will address 
preliminary concerns and then render a decision on the 
issues.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, in an August 2006 decision, the Board 
remanded the veteran's claim for further procedural and 
evidentiary development.  Specifically, the Board ordered VBA 
to obtain medical records identified by the veteran and to 
provide a medical examination of the veteran pertaining to 
the issue of entitlement to an increased disability rating 
for service-connected SFW left hip and buttock, to include 
obtaining a complete medical history, providing complete 
clinical findings and an indication whether any muscle group 
(MG) other than MG XVII is involved in the veteran's 
disability.  The examiner was also instructed to review the 
veteran's claims folder.

In this case, the July 2007 medical examiner noted that he 
reviewed the veteran's VA claims folder, obtained a thorough 
medical history, and provided comprehensive physical 
examination findings.  The examiner also determined that the 
disability also included MG XVIII.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the Board finds that VBA has substantially 
complied with the Board's August 2006 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO provided the veteran with notice in 
April 2004 prior to the initial decision on the claim for 
entitlement to increased disability ratings, as well as in 
August 2005 and August 2006.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for increased ratings. 
Specifically, all of the letters stated that the evidence 
must show that his service connected disabilities have 
increased in severity.  Additionally, the January 
supplemental statement of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims and the disability rating criteria 
that applied to his claims.

In addition, the RO notified the veteran in that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Finally, in the all of the notice letters, the RO informed 
the claimant to submit any evidence in his possession that 
pertains to the claim. Thus, because each of the four notice 
requirements has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the veteran was provided specific 
Dingess notice in a letter dated August 2006.  

In addition, the duty to assist the appellant has also been 
satisfied in this case. The veteran's service medical records 
as well as all available VA treatment records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim. He was also afforded VA 
examinations in connection with his claims for residuals of a 
SFW to his left hip and buttock, and for related scars.  VA 
has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Additionally, the Board finds that the veteran received 
appropriate notice, with respect to the increased rating 
claims, under Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  Specifically, the January 
2005 SSOC informed the veteran of the specific 
diagnostic code criteria which applied to his case.  

Significantly, in an April 2005 informal brief, the 
veteran's representative set out the specific criteria 
of the diagnostic codes pertaining to the veteran's 
claims for SFW disabilities, and specified the relevant 
symptomatology for those disabilities.  Such statements 
make clear that the veteran through his representative 
had actual knowledge of the information required under 
Vazquez-Flores.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted above, the veteran and his representative 
presented evidence and testimony before the undersigned VLJ 
in May 2003. 

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to an increased disability rating for 
service-connected shell fragment wound (SFW) of the left hip 
and buttock to include muscle group XVII, currently evaluated 
as 40 percent disabling effective July 24, 2000.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Assignment of diagnostic code

The veteran's service-connected SFW of the left hip and 
buttock is rated under 38 C.F.R. § 4.73, Diagnostic Code 5317 
(2007) [Group XVII; Pelvic girdle group 2].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5317 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case; the 
November 2006 examiner described the veteran's left hip and 
buttock injury as "soft tissue defect left buttocks with 
subcutaneous loss as well as probable loss of muscle tissue 
of the gluteus maximus and possibly the gluteus medius . . . 
penetrating injury (shrapnel) involving buttocks/"hip" with 
injury to the gluteus maximus; gluteus medius and 
piriformis."  

As noted above, the Board's August 2007 remand included a 
request that the examiner identify whether any muscle group 
other than MG XVII was involved.  It is apparent from the 
November 2006 examination report that MG XVIII [Pelvic girdle 
group 3: (1) Pyriformis; (2) gemellus (superior or inferior; 
(3) oburaor (external or internal); (4) quadratus femoris], 
is appropriate in addition to Diagnostic Code 5317.  

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has only requested that Diagnostic Code 5318 be 
used in addition to Diagnostic Code 5317.  See April 2005 
informal statement.  Accordingly, the Board concludes that 
the veteran is appropriately rated under both Diagnostic Code 
5317 and Diagnostic Code 5318 under the criteria of 38 C.F.R. 
§ 4.55 [Principles of combined ratings for muscle injuries]; 
see also Jones v. Principi, 18 Vet. App. 248 (2004).

Rating muscle injuries

The disabilities resulting from the veteran's left leg and 
buttock wounds are evaluated by the RO as muscle injuries 
under 38 C.F.R. § 4.73, Diagnostic Code 5317.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination, and uncertainty of 
movement. For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe. 
38 C.F.R. § 4.56 (2007).

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above. The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
facial defect, atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue. 38 
C.F.R. § 4.56 (2007).

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection. Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles. The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side. 38 
C.F.R. § 4.56 (2007).

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring. 
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements. The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side. 38 C.F.R. § 4.56 (2007).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function. 
38 C.F.R. § 4.56(d)(4) (2007).

If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56(d)(4) (2007).

Specific rating criteria

The provisions of 38 C.F.R. § 4.73, Diagnostic Code 5317 
refer to evaluations of disability of Muscle Group XVII, the 
function of which refers to extension of the hip; abduction 
of the thigh; elevation of opposite side of the pelvis; 
ension of fascia lata and iliotibial band, acting with XIV in 
postural support of body steadying pelvis upon the head of 
the femur and condyles of femur on tibia.  Under Diagnostic 
Code 5318, a slight injury to this muscle group warrants a 
noncompensable rating. A moderate injury to this muscle group 
is evaluated as 20 percent disabling.  A moderately severe 
injury is evaluated as 40 percent disabling.  Finally, a 
severe injury warrants a 50 percent rating.  A note to the 
diagnostic code indicates that if the injury is bilateral, 
the Boar must review 38 C.F.R. § 3.350(a)(3) to determine 
whether the veteran may be entitled to special monthly 
compensation.  

Words such as "moderate", "moderately severe" and "severe" 
are not defined in the VA Rating Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just". See 38 C.F.R. § 4.6 (2007). 

Diagnostic Code 5318 pertains to Muscle Group XVIII, the 
function of which consists of outward rotation of thigh and 
stabilization of hip joint.  This diagnostic code provides a 
noncompensable (zero percent) rating for slight muscle 
injury, a 10 percent evaluation for a moderate muscle injury, 
a 20 percent evaluation for a moderately severe muscle 
injury, and a 30 percent evaluation for a severe muscle 
injury. See 38 C.F.R. § 4.73, Diagnostic Code 5318 (2007).

38 C.F.R. § 4.56(d) (2007) provides that the combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint, except in the case of muscle groups 
I and II acting upon the shoulder. Muscle Groups XVII and 
XVIII act upon the pelvis and hip.  The highest rating for 
unfavorable ankylosis of the hip is 90 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5250 (2007). Therefore, 
the highest combined rating for injuries to Muscle Groups 
XVII and XVIII can only be 90 percent disabling.

Analysis

1.  Diagnostic Code 5317

The November 2006 examiner reported the following diagnosis:

1.  Shrapnel wound to left buttocks; 
2.  Retained foreign bodies (shrapnel) left 
buttocks area;
3.  Soft tissue defect left buttocks with 
subcutaneous loss as well as probable loss of 
muscle tissue of the gluteus maximums and possibly 
the gluteus medius;
4.  Penetrating injury (shrapnel) involving 
buttocks/"hip" with injury to the gluteus 
maximus; gluteus medius and piriformis;
5.  Muscle weakness gluteus maximus; gluteus 
medius; piriformis secondary to #4;
6.  Pain left "hip" secondary to #4;
10.  Piriformis syndrome secondary to #4;
11.  Sensory loss in distribution of cutaneous 
nerves to the buttocks.

The examiner noted that the entrance wound overlies the 
gluteus maximus and is "quite extensive."  The examiner 
reported that the wound:

suggests loss of skin, subcutaneous tissue, and at 
least some substance of the gluteus maximus 
musculature . . . To determine which muscles were 
injured by the shrapnel, x-rays of the pelvis and 
hip were reviewed . . . There is a very high degree 
of certainty that the gluteus maximus sustained 
injury.  It is more likely than not that the 
gluteus medius and piriformis were injured.  It is 
less likely than not that the gluteus minimus; 
obtrurator internus and externus; quadratus femoris 
sustained injury.  Similarly, it is less likely 
than not that the tensor fascia femoris was 
involved.  Injury to the named muscles would 
account for the findings of weakness in hip 
extension and abduction and abnormal gait that was 
demonstrated on today's examination.  The 
piriformis is also a lateral rotator of the hip.  
Weakness of lateral rotation would not be 
clinically detected in the presence of the normal 
functioning muscles that remain in group XVIII.

The examiner reported there was evidence of retained metallic 
foreign bodies in both MG XVII and MG XVIII.

As indicated, the veteran is currently rated as moderately 
severe and is currently evaluated as 40 percent disabled 
under Diagnostic Code 5317.  Thus, for an increased 
disability rating, § 4.56(d)(4) requires that the evidence 
must show a ". . . deep penetrating wound due to high 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring."  The 
objective findings would include "ragged, depressed and 
adherent scars indicating wide damage to muscle groups in the 
missile track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
that swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function." 

The objective evidence in this case establishes that the 
veteran's wound was caused by shrapnel; was a deep, 
penetrating wound; caused loss of skin, subcutaneous tissue 
and muscle tissue; and, evidence of a scar over an "ovoid 
shaped defect" with diffuse tenderness about the scar and 
some adherent areas of the scar.  There are also findings of 
reduced range of motion of the pelvis and hip, muscle 
weakness in hip extension and abduction, abnormal gait, and 
x-ray evidence of the disposition of shrapnel fragments in 
the affected muscle groups.  The prognosis for the veteran's 
condition is that it will likely get progressively worse in 
conjunction with the low back disability.

In sum, after reviewing the entire record, the Board finds 
that the criteria for a severe muscle injury are met and that 
a disability rating of 50 percent under Diagnostic Code 5317 
is warranted.  The Board notes that a 50 percent disability 
rating is the maximum disability rating provided in 
Diagnostic Code 5317.

2.  Diagnostic Code 5318

As noted above, the November 2006 examiner reported a 
diagnosis "4.  Penetrating injury (shrapnel) involving 
buttocks/"hip" with injury to the gluteus maximus; gluteus 
medius and piriformis."  The examiner also noted that the 
veteran presented with "piriformis syndrome" which was 
described as a "condition in which the piriformis muscle 
irritates the sciatic nerve."  The examiner found that the 
"veteran has a positive piriformis stretch test . . . the 
distribution of shrapnel a seen on x-ray is consistent with 
injury to this muscle . . . causing fibrosis/inflammation 
could certainly cause a piriformis syndrome . . . it is 
possible that intrinsic muscle damage secondary to the 
shrapnel is responsible for the positive stretch test rather 
than irritation of the sciatic nerve."  

As stated above, Diagnostic Code 5318 provides a 
noncompensable (zero percent) rating for slight muscle 
injury, a 10 percent evaluation for a moderate muscle injury, 
a 20 percent evaluation for a moderately severe muscle 
injury, and a 30 percent evaluation for a severe muscle 
injury. See 38 C.F.R. § 4.73, Diagnostic Code 5318 (2007).  
Also as noted, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue- pain, impairment of coordination, and 
uncertainty of movement, and a muscle disability is 
considered to be moderate "if it was caused by a . . . deep 
penetrating wound of short track from a single bullet or a 
small shell or shrapnel fragment, without the explosive 
effect of a high velocity missile, with the residuals of 
debridement or prolonged infection."  Evidence of moderate 
disability consists of consistent complaints of one or more 
of the cardinal signs and symptoms of muscle disability as 
shown above, particularly lowered threshold of fatigue after 
average use, which affects the particular functions 
controlled by the injured muscles.

In this case, the November 2006 examiner reported that the 
"piriformis stretch test identifies the piriformis muscle as 
a pain generator."  Thus, one of the cardinal signs is shown 
by the evidence.  There is no evidence of record of 
debridement or prolonged infection involving the piriformis.  
Accordingly, after review of the record, the Board finds that 
the evidence supports a finding that the veteran is entitled 
to a separate disability evaluation under Diagnostic Code 
5318 for a moderate muscle disability.

The Board has considered whether the evidence supports a 
finding for a higher disability rating under Diagnostic Code 
5318 and determines that it does not.  There is no evidence 
regarding the piriformis muscle that indicates extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. There are no objective 
findings which include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in the missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area; muscles that swell and 
harden abnormally in contraction; tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  In short, the Board finds that the 
evidence portrays a wound which more appropriately fits the 
criteria of a moderate injury under Diagnostic Code 5318.

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board observes that the cardinal signs of disability that 
are considered in evaluating muscle injuries incorporate all 
of the functional limitations that may result. Therefore, 
DeLuca considerations are not for application in this case. 
See also Johnson v. Brown, 9 Vet. App. 7, 11 (1996) [the 
provisions of 38 C.F.R. § 4.40 need not be separately 
considered unless the rating criteria are predicated only on 
limitation of motion].

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating. In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

As noted in the Introduction above, the veteran's claim for 
an increased disability rating was filed in July 2000. In 
this case, therefore, the relevant time period is from July 
1999 to the present. At all times, the assigned disability 
rating remained unchanged. The question to be answered by the 
Board, then, is whether any different rating should be 
assigned for the SFW of the left buttock and hip under 
consideration for any period from July 1999 to the present.

The record reveals that no medical evidence directly 
addresses the veteran's left buttock and hip condition during 
the period beginning July 1999.  Indeed, the record contains 
October 1972 and November 1978 VA examination reports which 
assess the left buttock and hip condition.  Thus, throughout 
the period in question, there were no clinical findings 
sufficient to justify the assignment of a higher or lower 
rating.

Thus, increased disability rating for the veteran's service-
connected left buttock and hip disability was not warranted 
for the period beginning one year before his claim.  
Accordingly, there will be no staged ratings assigned.

Extraschedular consideration

Extraschedular consideration will be addressed at the end of 
decision.



2.  Entitlement to an increased disability rating for scars 
of the left leg caused by a SFW currently evaluated as 10 
percent disabling effective July 24, 2000.

Pertinent Law and Regulations

The law and regulations for Increased Ratings - general are 
stated above and will not be repeated here.

Specific schedular criteria

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002. 
See 67 Fed. Reg. 49490-99 (July 31, 2002). Where a law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted VA to do otherwise 
and VA did so. See VAOGCPREC 7-2003. The Board notes that the 
veteran filed his claim July 2000, however, the veteran's 
service-connected lower left leg scars are rated under 38 
C.F.R. § 4.118, Diagnostic Code 7805, [scars, other], which 
calls for rating based on limitation of function of the 
affected part and which was not amended.  Assignment of 
diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained. Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO, Diagnostic Code 
7805.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

As noted above, the veteran's scars are rated under 
Diagnostic Code 7805.  Under Diagnostic Code 7805, the 
disability is rated on limitation of function of the affected 
part; in this case, the lower left leg.  Upon review of the 
record, the Board finds that Diagnostic Code 7804 , [scars, 
superficial, painful on examination], is more appropriate 
because the RO's rationale for providing a 10 percent 
disability rating is base on a finding of pain or tenderness 
manifested during the examination of the veteran's scars.  
See January 4, 2005, rating decision.  The Board observes 
that there is no evidence that the veteran's left leg scars 
limit the movement of the veteran's left leg.  Thus, 
Diagnostic Code 7805 is not as appropriate as Diagnostic Code 
7804.

The Board has considered other criterion of diagnostic codes 
pertaining to scar disabilities. The Board notes that 
Diagnostic Code 7801, [scars, other than head, face, or neck, 
that are deep or that cause limited motion], is not 
appropriate in this case because there is no indication in 
the medical records that the scar is deep and, as is 
described below, the veteran's scars have no effect on his 
range of motion or leg function.  Diagnostic Code 7802, 
[scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion] requires the scar to be 
in excess of 144 square inches (929 sq. cm.) or greater 
before such scars are deemed a compensable disability.  The 
veteran's two lower left leg scars are described as 1 cm by 
0.5 cm oval maclar scar and a 3 cm by .5 cm depressed bound 
down scar obviously are not compensable under this diagnostic 
code.  Diagnostic Code 7803, [Scars, superficial, unstable], 
is inappropriate because, as is described below, the 
veteran's scars are not unstable.  The Board observes in 
passing that there is no medical evidence of an underlying 
muscle injury to the veteran's left leg, and thus rating the 
disability under 38 C.F.R. § 4.73 is not appropriate.

After having carefully reviewed the medical evidence, the 
Board has identified no other Diagnostic Code which is more 
appropriate than Diagnostic Code 7804. Neither has the 
veteran nor his representative.  In short, the Board is of 
the opinion that the veteran's service-connected scar 
disability is most appropriately rated under Diagnostic Code 
7804.
Specific schedular criteria

Diagnostic Code 7804 [scars, superficial, painful on 
examination], calls for the assignment of a 10 percent 
disability rating.

Schedular rating

As noted, the veteran is currently assigned a 10 percent 
disability rating under Diagnostic Code 7804.  As stated 
above, a 10 percent disability rating is the highest 
schedular rating available.  As such, the Board is unable to 
grant a higher schedular rating.

DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, v. Brown, 8 Vet. App. 
202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving 
the maximum rating allowable under Diagnostic Code 7804.
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration in this case.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As noted, the Board has already determined that the initial 
rating was the maximum rating allowable under the appropriate 
Diagnostic Code.  Accordingly, Fenderson is no applicable in 
this case.  The Board notes in passing that there is no 
evidence of record showing any time during which the 
schedular criteria for a 10 percent rating was appropriate 
prior to the date of the claim, July 24, 2000.  



Extraschedular consideration

Extraschedular consideration will be addressed at the end of 
decision.

3.  Entitlement to an increased initial disability rating for 
service connected disc narrowing and degenerative changes of 
the lumbar spine secondary to a SFW of the left hip and 
buttock, currently evaluated as 10 percent disabling 
effective July 24, 2000.

Pertinent Law and Regulations

The law and regulations for Increased Ratings - general are 
stated above and will not be repeated here.

Specific rating criteria

The veteran filed his increased rating claim for his service- 
connected back disabilities in July 2000.  During the 
pendency of this appeal, the applicable rating criteria for 
the spine, found at 38 C.F.R. § 4.71a, were amended effective 
September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003).  Where a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted VA to do otherwise and VA did so. See VAOGCPREC 7-
2003.  The Board will therefore evaluate the veteran's 
service-connected back disabilities under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000 
(April 10, 2000); Green v. Brown, 10 Vet. App. 111, 117 
(1997).

(i.) The former schedular criteria

Former Diagnostic Code 5292 [Spine, limitation of motion of 
lumbar]:

Severe . . . . 40%;

Moderate . . . . 20%;

Slight . . . . 10%.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).

Former Diagnostic Code 5293 [Intervertebral disc syndrome] 
provided the following levels of disability:

Pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief . . .  60 %;

Severe; recurring attacks, with intermittent relief . . . . 
40 %;

Moderate; recurring attacks . . . . 20%;

Mild . . . . 10 %;

Postoperative, cured . . . . 0%.

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).

Words such as "slight", moderate and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2007).

(ii.) The current schedular criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100%  Unfavorable ankylosis of the entire spine;

50%  Unfavorable ankylosis of the entire thoracolumbar spine;

40%  Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30%  Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine;

20%  Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2007).

The current schedule for evaluating intervertebral disc 
syndrome provides the following criteria:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

Note (1): For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

Assignment of diagnostic code

As was noted above, the RO has rated the veteran's 
degenerative disease of the lumbar spine under the current 
diagnostic code 5243 [intervertebral disc syndrome].  
However, after careful review of the record, the Board 
concludes that the Diagnostic Codes pertaining to 
intervertebral disc syndrome are not the most appropriate, 
given the character of the veteran's disability.

The medical evidence of record indicates that the veteran's 
service-connected lumbar spine disability is primarily 
manifested by pain radiating to the lower extremities, 
described as sciatic nerve involvement (L5 component, 
possibly S1) based on x-ray evidence, and by limited range of 
motion.  The record includes a May 2004 VA examination report 
which indicates the veteran had forward flexion of 0-80 
degrees, extension of 0-15 degrees, left lateral flexion of 
0-20 degrees and right lateral flexion of 0-25 degrees.  

There is little objective evidence of radiculopathy or any 
other neurological pathology which is consistent with 
symptoms of intervertebral disc syndrome found in either 
former Diagnostic Code 5293 or the current Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The veteran's complaint is of pain that is centered in the 
low back and that radiates into his lower extremities upon 
movement of the back.  The objective medical evidence of such 
symptomatology is reported in the November 2006 examination 
report, which states:

The veteran has lumbosacral disc disease by history 
and by examination.  There is involvement of the L5 
and possibly the S1 nerve root.  These nerve roots 
also supply in part the superior gluteal nerve, 
inferior gluteal nerve, and the nerve to the 
piriformis.  This could also account for the muscle 
weakness detected on today's evaluation. . . . If 
the muscle weakness on today's examination was 
caused by a nerve root condition then one would 
expect that there would also be weakness of the 
great toe long flexor and extensor.  This not being 
the case, it is more likely than not that the 
weakness observed on today's evaluation is the 
result of direct muscle injury and not secondary to 
coexisting lumbosacral/intervertebral disc 
condition.

The examiner noted that the veteran "does have an L5 
radiculopathy . . . [this condition] may cause lower 
extremity paresthesias/dysthesias."  The examiner further 
noted that the veteran described the parethesias/dysthesias 
conditions as sensations of "swelling and increased 
warmth." 

However, the Board notes that the evidence shows no treatment 
for incapacitating episodes of intervertebral disc syndrome, 
which require physician-prescribed bed rest and treatment by 
a physician. See the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, 38 C.F.R. § 4.71a 
(2007).

In light of the lack of evidence of episodes of 
intervertebral disc syndrome, the neurological symptomatology 
and in light of the evidence showing limitation of motion of 
the lumbar spine as the predominant symptom, the Board finds 
that the veteran's lumbar spine disability is more 
appropriately rated based upon limitation of motion under the 
old Diagnostic Code 5292 and the current general schedule for 
rating spinal disabilities.

Schedular rating

(i) The former schedular criteria

The veteran is rated as 10 percent disabled for his lumbar 
spine disability.  Under the old Diagnostic Code 5292, the 
evidence would have to show that the veteran's condition is 
'moderate' to warrant an increase to a 20 percent disability 
rating.  As noted above, the May 2004 examiner reported the 
veteran had forward flexion of 0-80 degrees, extension of 0-
15 degrees, left lateral flexion of 0-20 degrees and right 
lateral flexion of 0-25 degrees.  The Board notes that normal 
ranges of motion are as follows: forward flexion is 0-90 
degrees; extension 0-30 degrees; and left and right lateral 
flexion of 0-30.  In comparison, the veteran's ranges of 
motion are only slightly less than normal with the exception 
of extension of 15 degrees.  However, the Board finds that 
this singular range does not push the whole of the veteran's 
disability into the criteria of a moderate disability.  Thus, 
the Board finds that the veteran's lumbar spine disability is 
'slight' and is properly rated as 10 percent disabling under 
the old criteria.
 
(ii.) The current schedular criteria

Under the current schedular criteria, to warrant a disability 
rating of 20 percent, the evidence must show forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  In 
this case, there is no evidence of muscle spasm resulting in 
an abnormal gait, no scoliosis, and no abnormal lordosis or 
kyphosis.  The evidence shows forward flexion greater than 60 
degrees.  For those reasons, the Board finds that the 
criteria for an increased rating in excess of 10 percent 
under the new scheduler criteria are not met.

Conclusion

The Board finds that the criteria for an increased disability 
rating for the veteran's service-connected disc narrowing and 
degenerative changes of the lumbar spine secondary to a SFW 
of the left hip and buttock are not met under either the old 
criteria or the new criteria.  Thus, an increased disability 
rating is not warranted.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As above, the evidence does not include a medical assessment 
of the veteran's low back condition other than the May 2004 
VA examination.  Thus, there is no evidence of record showing 
any time during which the schedular criteria for a disability 
rating in excess of 10 percent was appropriate.


Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately. See 38 C.F.R. § 4.25 (2007); see 
also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the 
anti-pyramiding provision of 38 C.F.R. § 4.14 (2007) provides 
that evaluation of the same disability under various 
diagnoses is to be avoided.

Currently, Note (1) under the General Rating Formula directs 
evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

The record on appeal, however, does not contain objective 
medical evidence of significant associated neurological 
symptomatology.  No foot drop, ankle jerk or other symptom of 
lower extremity disability is indicated by the medical 
evidence.  As noted above, evidence of peripheral neuropathy 
is of record, but the November examiner concluded that there 
were several possible explanations for the condition.

Based on the absence of significant objectively demonstrated 
neurological symptomatology, the Board finds that a separate 
rating for neurological impairment is not warranted.

Thus, Esteban considerations are not for application in this 
case.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The Board initially observes that the issue of extraschedular 
application was considered in the October 2007 supplemental 
statement of the case.  The Board will do likewise.

The record shows that the veteran has not requested an 
extraschedular rating.  The record includes evidence that the 
veteran has difficulty climbing ladders, kneeling, requires 
assistance for lifting, has difficulty driving long 
distances, takes frequent breaks and fatigues easily.  The 
October 2005 examiner noted that the veteran "may be able to 
perform some desk job in accordance with his education and 
experience.  

There is no evidence that the veteran's service-connected 
disabilities have required him to be hospitalized for any 
period of time.  While the veteran's service-connected 
disabilities certainly have an impact on his employability, 
for purposes of extraschedular consideration, however, the 
Board has reviewed the entire record and determines that it 
contains no objective evidence of the veteran's inability to 
work.  

As discussed above, the record does contain evidence that the 
veteran is entitled to an increased rating, but there is no 
evidence that the veteran is occupationally impaired beyond 
the level contemplated in the assigned disability rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is a recognition that 
industrial capabilities are impaired].

For these reasons, the Board has determined that referral of 
the veteran's service-connected disability for extraschedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.






(CONTINUED ON NEXT PAGE)

ORDER

An increased disability evaluation of 50 percent is granted 
for service-connected shell fragment wound (SFW) of the left 
hip and buttock to include muscle group XVII, subject to 
governing regulations concerning the payment of monetary 
benefits.

An increased disability evaluation of 10 percent is granted 
for service-connected shell fragment wound (SFW) of the left 
hip and buttock to include muscle group XVIII, subject to 
governing regulations concerning the payment of monetary 
benefits.

Entitlement to an increased disability rating for scars of 
the left leg caused by a SFW is denied.

Entitlement to an increased initial disability rating for 
service connected disc narrowing and degenerative changes of 
the lumbar spine secondary to a SFW of the left hip and 
buttock is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


